DETAILED ACTION
This is the First Action on the Merits for U.S. Patent Application No. 17/310,755, filed 20 August 2021, which is a National Stage Entry under 35 U.S.C. § 371 of International Application PCT/EP2020/054685, filed 21 February 2020, which claims priority to Provisional Applications 62/809,557, filed 22 February 2019, 62/810,926, filed 26 February 2019, and 62/965,149, filed 23 January 2020.
Claims 1–30 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 3, 11, 17, and 28 are objected to for want of conformity to 37 C.F.R. § 1.75(i), which requires each element or step in a claim to be separated by a line indentation.  Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9, 18, 19, 24, and 30 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 9, 8, 19, 24, and 30 each recite one or more “second photosensitive elements”.  The claims use the term “second photosensitive element” inconsistently.  Claims 9 and 19 discuss the second photosensitive elements as like and parallel to the first photosensitive elements, but claims 18 and 30 disclose the second photosensitive elements as components of the first photosensitive elements.  Lastly, Applicant hedges their bets in claim 24 by claiming both of these interpretations of the second photosensitive element alternatively.  See M.P.E.P. § 2173.03 (discussing In re Cohn, 438 F.2d 989, 993, “internally inconsistent” claim considered indefinite); 2173.05(c)(I) (plurality of ranges within a claim indefinite).

The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites: “the projector is configured to project one or more dots of each line simultaneously or sequentially”, that is, either all at once or not all at once.  As such, claim 4 is tautological and not limiting.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1–10, 12, 13, 15–27, and 30 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by T. Leroux, S.H. Ieng, & R. Benosman, “Event-Based Structured Light for Depth Reconstruction using Frequency Tagged Light Patterns”, arXiv (27 November 2018) (“Leroux”).  This reference is listed as an ‘X’ reference in the International Search Report for corresponding International Application PCT/EP2020/054685, and is cited in the 20 August 2020 Information Disclosure Statement.
Leroux, directed to structured light, teaches with respect to claim 1, a system for detecting three-dimensional images, comprising:
a projector (Fig. 3, DLP projector) configured to project a plurality of lines comprising electromagnetic pulses onto a scene (§ III, stripes); and
an image sensor comprising a plurality of pixels (§ II.C, ATIS camera having pixel array)
and configured to detect reflections in the scene caused by the projected plurality of lines (Fig. 4, light pattern projected onto scene reflects onto camera plane), the system further comprising:
at least one processor (§ VII.A, inherent to implementation that “runs on MatLab”) configured to:
detect one or more first events from the image sensor based on the detected reflections and corresponding to one or more first pixels of the image sensor (Fig. 4, point p2 at camera matched to corresponding point p1 from projector),
detect one or more second events from the image sensor based on the detected reflections and corresponding to one or more second pixels of the image sensor (§ IV, considering a plurality of events simultaneously at a local pixel neighborhood),
identify a projected line corresponding to the one or more events and the first one or more first events (§ IV, Fig. 4, plurality of spots that make up a line pattern at the camera plane), and
calculate three-dimensional image points based on the identified line (Fig. 10, 3D point cloud).

Regarding claim 2, Leroux teaches the system of claim 1, wherein the at least one processor is further configured to calculate three-dimensional rays for the one or more first pixels and the one or more second pixels based on the identified line (Fig. 4, ray from p1 to corresponding point p2),
and calculate the three-dimensional image points based on the three-dimensional rays and a plane equation associated with the identified line (id., matching the points and triangulating the rays between the optical centers of the projector and camera planes to determine position of real point P).

Regarding claim 3, Leroux teaches the system of claim 1, wherein the at least one processor is configured to determine a plurality of patterns associated with the plurality of lines (§ III, moving series of stripes),
and wherein the one or more first events correspond to a plurality of patterns associated with the plurality of lines (id., pattern codification).

Regarding claim 4, Leroux teaches the system of claim 1, wherein the projector is configured to project one or more dots of each line simultaneously or sequentially (§ IV, each line projected in a Debruijn sequence).

Regarding claim 5, Leroux teaches the system of claim 1, wherein the plurality of patterns comprise one of: . . .
pulses having at least one of selected frequencies, phase shifts, or duty cycles used to encode symbols (§ IV, “the different code-words are given by the frequency (and dutycycle) of the signal projected onto a pixel”).
Applicant is reminded that under the Broadest Reasonable Interpretation standard, when a claim recites a disjunctive list of elements in alternative form, it is only required for the prior art to anticipate one element of the list.  See M.P.E.P. § 2173.05(h)(optional claim language compared with more restrictive Markush claim drafting).

Regarding claim 6, Leroux teaches the system of claim 1, wherein the projector is configured to project the plurality of lines to a plurality of spatial locations in the scene (§ III, moving series of stripes).

Regarding claim 7, Leroux teaches the system of claim 1, wherein the projector is configured to project one or more dots of the plurality of lines at a plurality of different projection times (Fig. 4, § IV, sequence of projected spots).

Regarding claim 8, Leroux teaches the system of claim 1, wherein each pixel of the image sensor comprises:
a detector electrically connected to at least one photosensitive element and configured to generate a trigger signal when an analog signal matches a condition, wherein the analog signal is a function of brightness of light impinging on the at least one photosensitive element (§ II.A, pixel including illuminance relative change detector circuit).

Regarding claim 9, Leroux teaches the system of claim 8, further comprising at least one second photosensitive element configured to output a signal in response to the trigger signal, wherein the outputted signal is a function of brightness of light impinging on the at least one second photosensitive element (§ II.A, pixel including exposure measurement circuit).

Regarding claim 10, Leroux teaches the system of claim 2, wherein the at least one processor is further configured to: . . .
calculate the three-dimensional image based on an intersection of the plurality of rays and the associated plane equation (Fig. 4, matching corresponding points from projector plane to camera plane, and triangulating the rays between the optical centers of the projector plane and camera plane to determine position of real point P).

Regarding claim 12, Leroux teaches the system of claim 2, wherein, to detect the one or more first events, the at least one processor is further configured to perform one of:
receiving one or more of the first signals from the image sensor (Fig. 1, output of ATIS pixel)
and detect the one or more first events based on the one or more first signals (id., events generated from output of ATIS pixel).

Regarding claim 13, Leroux teaches the system of claim 1, wherein the plurality of lines comprises at least one of . . . a plurality of dots with varying intensity (Fig. 4, § IV, structured light pattern comprising dots).

Regarding claim 15, Leroux teaches an imaging system, comprising:
a plurality of pixels (§ II.A, ATIS sensor array of 304 x 240 pixels), each pixel comprising:
a first photosensitive element (id., sensors), and
[the system of claim 1] (claim 1 rejection supra).

Regarding claim 16, Leroux teaches the imaging system of claim 15, wherein the at least one processor is further configured to determine a plurality of patterns associated with a plurality of lines comprising electromagnetic pulses projected onto the scene (§§ III–IV, moving dots arranged in stripes)
and wherein to determine the plurality of patterns the at least one processor is configured to receive digital signals defining amplitudes separated by time intervals (Fig. 1, change events and grayscale events).

Regarding claim 17, Leroux teaches the imaging system of claim 16, wherein the digital signals defining the amplitudes separated by time intervals are received from a controller associated with a projector configured to project a plurality of electromagnetic pulses according to the plurality of patterns (§ IV, “the different code words are given by the frequency (and dutycycle) of the signal projected onto a pixel”)
or the digital signals defining the amplitudes separated by the time intervals are retrieved from at least one non-transitory memory storing the plurality of patterns.

Regarding claim 18, Leroux teaches the imaging system of claim 15, wherein the first photosensitive element comprises one or more second photosensitive elements (Fig. 1, ATIS pixel includes two photodiodes PD1 and PD2).

Regarding claim 19, Leroux teaches the imaging system of claim 15, further comprising one or more second photosensitive elements configured to output a signal that is a function of brightness of light impinging on the one or more second photosensitive elements (§§ II.A, ATIS sensor array of 304 x 240 pixels, each pixel including illuminance relative change detector circuit and exposure measurement circuit).

Regarding claim 20, Leroux teaches a method for detecting three-dimensional images, comprising:
determining a plurality of lines comprising electromagnetic pulses (§ III, stripes) onto a scene (Fig. 3, DLP projector); and
detecting, from an image sensor (§ II.C, ATIS camera having pixel array),  one or more first events from the image sensor based on the detected reflections and corresponding to one or more first pixels of the image sensor (Fig. 4, point p2 at camera matched to corresponding point p1 from projector),
detecting, from the image sensor, one or more second events from the image sensor based on the detected reflections and corresponding to one or more second pixels of the image sensor (§ IV, considering a plurality of events simultaneously at a local pixel neighborhood),
identifying a projected line corresponding to the one or more second events and the first one or more first events (§ IV, Fig. 4, plurality of spots that make up a line pattern at the camera plane), and
calculating three-dimensional rays for the one or more first pixels and the one or more second pixels based on the identified line (Fig. 4, ray from p1 to p2); and
calculating three-dimensional image points based on the identified line (Fig. 10, 3D point cloud).

Regarding claim 21, Leroux teaches the system of claim 3, wherein the one or more second events correspond to an end of the plurality of patterns associated with the plurality of lines (§ IV, final pattern before repeat within periodic projection).

Regarding claim 22, Leroux teaches the system of claim 6, wherein at least one of the plurality of spatial locations corresponds to a first pattern, and at least one of the other plurality of spatial locations corresponds to a second pattern (§§ III–IV, moving series of stripes or spots).

Regarding claim 23, Leroux teaches the system of claim 7, wherein at least one of the projection times corresponds to at least one of the first or more events, and at least one other of the projection times corresponds to at least one of the one or more second events (Fig. 1, change events and grayscale events happening at different times).

Regarding claim 24, Leroux teaches the system of claim 9, wherein the at least one photosensitive element comprises the at least one second photosensitive element (Fig. 1, ATIS pixel includes two photodiodes PD1 and PD2), or
wherein the at least one processor is further configured to receive the one or more first signals from at least one of the first photosensitive element and the second photosensitive element (§§ II.A, ATIS sensor array of 304 x 240 pixels).

Regarding claim 25, Leroux teaches the system of lcaim 24, wherein the one or more first signals have positive polarity when the condition is an increasing condition and negative polarity when the condition is a decreasing condition (§ IV, Fig. 5, positive and negative polarities of event signals).

Regarding claim 26, Leroux teaches the system of claim 25, wherein the at least one processor is further configured to perform at least one of:
decoding polarities of the one or more first signals to obtain the one or more first events (Fig. 5, digitizing pixel output signals), or
discarding any one of the first or more first signals separated by an amount of time larger than a threshold or any of the one or more first signals associated with an optical bandwidth not within a predetermined range.

Regarding claim 27, Leroux teaches the system of claim 10, wherein the plurality of rays originates from the sensor and represent[s] a set of three-dimensional points in the scene that correspond to the one or more first pixels and the one or more second pixels (Fig. 10, 3D point cloud).

Regarding claim 30, Leroux teaches the imaging system of claim 19, wherein the first photosensitive element comprises the one or more second photosensitive elements Fig. 1, ATIS pixel includes two photodiodes PD1 and PD2).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14, 28, and 29 are rejected under 35 U.S.C. § 103 as being unpatentable over Leroux in view of C. Brandli, T.A. Mantel, M. Hutter, M.A. Höpflinger, R. Berner, R. Siegwart, & Tobi Delbruc, “Adaptive pulsed laser line extraction for terrain reconstruction using a dynamic vision sensor”, 7 Frontiers in Neuroscience 275-1–275-9 (Jan. 2014) (“Brandli”).  This reference is listed as an ‘X’ reference in the International Search Report for corresponding International Application PCT/EP2020/054685, and is cited in the 20 August 2020 Information Disclosure Statement.
Claim 11 is directed to modeling the events using finite state machines.  Leroux does not teach this limitation.  However, Brandli, directed to 3D scanning, teaches with respect to claim 11 the system of lcai m11, whether the at least one processor is further configured to:
initialize one or more state machines based on the one or more events (2, “each pulse of the laser initiated the acquisition of a set of events for further analysis”), and
store finalized state machines comprising the one or more initialized state machines and candidates for connecting the one or more first events to the one or more second events (4–5, extracting stripes by maximizing scoring function among pixels).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to use the Brandli scoring algorithm to determine the corresponding points on the projector and camera planes in Leroux, in order to reduce the computational cost.  Brandli 6.

Regarding claim 14, Leroux in view of Brandli teaches the system of claim 1, wherein the at least one processor is further configured to:
encode a plurality of symbols into a plurality of patterns associated with the plurality of lines, the plurality of symbols relating to at least one spatial property of the plurality of lines (Leroux § IV, codewords representing periodic pattern of lines, such as sequence or duty cycle (represented by color in Fig. 4)),
command the projector to project the plurality of patterns onto the scene (§ III, projecting the patterns,
based on the one or more first events, initialize one or more state machines (Brandli 2, “each pulse of the laser initiated the acquisition of a set of evens for further analysis”),
determine one or more candidates for connecting the one or more second events to the one or more first events (4–5, extracting stripes by maximizing scoring function among pixels),
using the one or more candidates and the one or more state machines, decode the one or more first events and the one or more second events to obtain the at least one spatial property (Leroux Fig. 4, decoding the light pattern), and
calculate three-dimensional image points for the one or more first pixels and the one or more second pixels based on locations of the one or more first events and the one or more second events on the sensor and the at least one spatial property (Fig. 10, 3D point cloud).

Regarding claim 28, Leroux in view of Brandli teaches the system of claim 11, wherein the at least one processor is configured to use the stored finalized state machines in determining the candidates for subsequent events (Brandli 5, storing pixels with maximum score value),
and wherein determining the candidates for connecting the one or more second events to the one or more first events uses the plurality of patterns and the one or more of the stored finalized state machines (id., connecting maximum score pixels to determine laser line pixel locations).

Regarding claim 29, Leroux in view of Brandli teaches the system of claim 11, wherein the one or more second events are timestamped after the one or more first events such that the candidates connect the one or more events to the one or more second events temporally (Leroux § IV, timestamping state changes that reflect the filter’s new state).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487